2004 ND 72
Todd A. Roth, Plaintiff and Appellant
v.
Lynette Hoffer, Defendant and Appellee.
No. 20030282
Supreme Court of North Dakota.
Filed April 13, 2004
Todd A. Roth (on brief), pro se, P.O. Box 5521, Bismarck, ND 58506-5521, plaintiff and appellant.
Richard B. Baer, Richard B. Baer, P.C., 1110 College Dr., Ste. 211, Bismarck, ND 58501-1225, for defendant and appellee.
Per Curiam.
[¶1] Todd Roth appeals from a district court judgment in a divorce and custody matter. Roth raises several issues on appeal not raised at the district court level or not adequately briefed to be preserved for appeal. Roth appears to argue: (1) whether the district court abused its discretion when it allowed counsel to withdraw from representation; (2) whether the district court abused its discretion when it did not release funds from a retirement account; (3) whether the district court erred when it allowed a party to receive child support when also receiving state assistance; (4) whether irrebuttable imputation of income in child support cases is unconstitutional when his earning ability is temporarily limited by his incarceration; (5) whether the district court erred in exercising jurisdiction to enter a judgment on child support arrearage; (6) whether the district court erred when it considered testimony alleged to be false; (7) whether the district court "abused its discretion" when it considered one of the parties' drug use in its property distribution. This Court does not entertain new issues raised for the first time on appeal. Robert v. Aircraft Inv. Co., 1998 ND 62, ¶ 14, 575 N.W.2d 672 (citing Messer v. Bender, 1997 ND 103, ¶ 10, 564 N.W.2d 291). Issues not adequately briefed will not be considered. Snyder v. North Dakota Workers Compensation Bureau, 2001 ND 38, ¶ 20, 622 N.W.2d 712.
[¶2] Roth argues the district court erred when it imputed minimum wage to him in order to compute child support under the guidelines because he is incarcerated. This Court previously decided an incarcerated individual may have minimum wage imputed for child support purposes in Ramsey County Soc. Serv. Bd v. Kamara, 2002 ND 192, 653 N.W.2d 693.
[¶3] We summarily affirm the district court's judgment under N.D.R.App.P. 35.1(a)(2) and (7).
[¶4] Gerald W. VandeWalle, C.J. Carol Ronning Kapsner Dale V. Sandstrom William A. Neumann Mary Muehlen Maring.